 
AMENDMENT TO
 
THE MASTER DEVELOPMENT AND LICENSE AGREEMENT FOR {***} BETWEEN ELITE
PHARMACEUTICALS, INC. AND MIKAH PHARMA, LLC



This Amendment, dated as of  November 1, 2011 (the “Amendment”), by and between
Elite Pharmaceuticals, Inc. and Elite Laboratories, Inc. (a subsidiary of Elite
Pharmaceuticals, Inc.), both corporations organized under the laws of the State
of Delaware, with offices at 165 Ludlow Avenue, Northvale, New Jersey (“Elite”),
and Mikah Pharma, LLC, a Delaware limited liability company with its offices at
20 Kilmer Drive, Hillsborough, New Jersey 08844 (“Mikah”) relating to that
Master Development and License Agreement For {***} (the “Agreement”), dated
August 27, 2010, by and between Elite and Mikah;
 
A. WHEREAS Elite and Mikah desire to amend the Agreement on the terms and
subject to the conditions contained herein: and
 
B. WHEREAS, capitalized terms used herein and not otherwise defined shall have
the meaning assigned to such terms in the Agreement.
 
NOW, THEREFORE in consideration of the mutual covenants and agreements contained
herein, the sufficiency, adequacy and satisfaction of which are hereby
acknowledged, Mikah and Elite hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.   Section 1.20 of the Agreement is hereby amended and restated in its
entirety as follows:
 
“Net Profits” means Net Sales minus Cost of Goods Sold.  Net Sales means
proceeds received by Mikah and/or its Affiliates and/or from Mikah’s successors
and/or from unaffiliated third parties from sales, of {***} in the Territories,
less returns, samples, allowances, discounts and applicable taxes, as reflected
on actual customer invoices, as may be applicable.  Cost of Goods Sold means the
costs of supplying Product and shall be the cost of goods for the Product as
supplied and invoiced by Elite to Mikah.
 
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
Exhibit B
 
1.  Exhibit B, Item 4 of the Agreement is hereby amended and restated in its
entirety as follows:
 
“Royalties of amounts equal to {***} of Net Profits of {***} shall be paid to
Elite in accordance with the terms of this Agreement, including, without
limitation, Article 4 and Article 11”.
  
ARTICLE 3
 
Miscellaneous
 
1.
Severability.  If any clause or provision of this Amendment is declared invalid
or unenforceable by a court of competent jurisdiction, such provision shall be
severed and the remaining provisions of the Amendment shall continue in full
force and effect.  The Parties shall use their best efforts to agree upon a
valid and enforceable provision as a substitute for the severed provision,
taking into account the intent of this Amendment.

 
2.
Notices.  Any notice, request or other communication required to be given
pursuant to the provisions of this Amendment shall be made in accordance with
the provisions of the Amendment.

 
3.
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Amendment shall be determined pursuant to the
Governing Law provision of the Agreement.

 
4.
Independent Parties. The relationship of the Parties under this Amendment is
that of independent contractors.  Neither Party shall be deemed to be the agent
of the other, nor shall the Parties be deemed to be partners or joint venturers,
and neither is authorized to take any action binding upon the other.  Elite
expressly acknowledges for itself, its employees, agents and subcontractors,
that none of them are employees of Mikah and that none of them are entitled to
participate in any benefit plans of Mikah.  Elite further acknowledges that none
of its employees, agents or subcontractors are eligible to participate in any
benefit plans of Mikah, even if it is later determined that the status of any of
them was that of an employee during the period of this engagement of Elite by
Mikah.

 


 
 (The remainder of this page has been intentionally left blank.)
 
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.
 


 

MIKAH PHARMA LLC   ELITE PHARMACEUTICALS, INC.       By:                    
By:                   Name:            Nasrat Hakim   
Name:                 Chris C. Dick Title:              President and CEO   
Title:                   President      

 
 
 

--------------------------------------------------------------------------------

 